DETAILED ACTION
1.	The Amendment filed 03/17/2022 has been entered. Claims 1-3, 5, 8 & 10-15 in the application remain pending and are currently being examined. Claims 1 & 5 were amended. Claims 4, 6-7 & 9 are cancelled. Claims 5, 8 & 10 were previously withdrawn from consideration. Claims 11-15 are new.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 12/17/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
4.	Applicant's election was filed on 11/16/2021 with traverse of Group I, claims 1-3 & 11 for further examination. Newly submitted claims 12-15 are directed to inventions that are independent or distinct from the invention of Group I originally claimed for the following reasons: 
Group I. Claims 1-3 & 11, drawn to an application needle member capable of applying a liquid material to an object, comprising: 
an application needle including a tip facing the object and a bottom opposite to the tip; and 
an application needle insertion material attached to the bottom of the application needle, 
a latch portion configured to detachably attach the application needle insertion material to a fixing member.
Groups II-IV. (Currently Withdrawn)
Group V. Claims 12-15, drawn to an application needle member capable of applying a liquid material to an object, comprising: 
an application needle including a tip facing the object and a bottom opposite to the tip; and 
an application needle insertion material attached to the bottom of the application needle, 
wherein the application needle insertion material is configured to be detachably attachable to a fixing member, and 
wherein the application needle insertion material includes a first attachment portion and a second attachment portion, a surface of the first attachment portion having a color different from that of a surface of the second attachment portion, the first attachment portion being detachably attached to the fixing member.
Thus a prior art that satisfies the limitations of claim 1 would not necessarily satisfy the limitations of claim 12, as both of them contain different combinations of structural components with different functional limitations. Thus, regardless of the search method, inventions with different limitations will require different search strategies, and the times to consider the relevancy of collective references would increase proportionality as well and it would be necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention. Thus far, applicant has not proved or provided convincing argument that there is no material difference between the groups currently on the record.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, newly submitted claims 12-15 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 12/16/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
6.	Claims 1-3 & 11 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Tashiro et al. (US 2007/0219509 A1) hereinafter Tashiro.
	As regards to claim 1, Tashiro discloses an application needle member capable of applying a liquid material to an object (abs; fig 3; clm 4), comprising: 
an application needle (fig 3) including a needle tube tip 21 facing the object and a bottom (see fig 3, end opposite needle tube tip 21) opposite to the needle tube tip 21 (abs; [0068]; fig 3; clm 4); and 
an application needle female engaging insertion material 25/26 attached to the bottom (see fig 3, end opposite needle tube tip 21) of the application needle (fig 3) (abs; [0068]; fig 3; clm 4), 
a latch portion (see fig 3A below) configured to detachably attach the application needle female engaging insertion material 25/26 to a fixing cap (integral type cap of 25 or cap 27) or fitted to a syringe or vacuum (abs; [0068]; fig 3 & 3A below; clm 4). 
As regards to claim 2, Tashiro discloses an application needle member (abs; fig 3; clm 4), wherein the application needle female engaging insertion material 25/26 is configured to allow an application needle syringe case (not shown) to be attached thereto to accommodate the application needle (fig 3) therein (abs; [0068]; fig 3; clm 4). 
As regards to claim 3, Tashiro discloses an application needle member (abs; fig 3; clm 4), wherein the application needle female engaging insertion material 25/26 includes a first attachment portion (portion of application needle female engaging insertion material 25/26 contacting fixing cap (integral type cap of 25 or cap 27))
allowing the application needle female engaging insertion material 25/26 to be detachably attached to the fixing cap (integral type cap of 25 or cap 27) and a second attachment portion (portion of application needle female engaging insertion material 25/26 contacting application needle syringe case (not shown)) allowing the application needle syringe case (not shown) to be attached to the application needle female engaging insertion material 25/26 (abs; [0068]; fig 3; clm 4). 
As regards to claim 11, Tashiro discloses an application needle member (abs; fig 3; clm 4), wherein the application needle female engaging insertion material 25/26 includes a first attachment portion (see fig 3A below) and a second attachment portion (see fig 3A below), a surface of the first attachment portion (see fig 3A below) having a darker color different (see fig 3A below) from that of a lighter color surface of the second attachment portion (see fig 3A below), the first attachment portion (see fig 3A below) being detachably attached to the fixing cap (integral type cap of 25 or cap 27) or fitted to a syringe or vacuum (abs; [0068]; fig 3 & 3A below; clm 4).

    PNG
    media_image1.png
    345
    801
    media_image1.png
    Greyscale


Response to Arguments
7.	Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Tashiro does not identically disclose an application needle member including all the limitations as recited in independent claim 1. Specifically, the reference does not disclose, among other things, the limitation "a latch portion configured to detachably attach the application needle insertion material to a fixing member," as recited in claim 1.
(b) Dependent claims 2 and 3 are also patentably distinguishable over Tashiro at least because these claims respectively include all the limitations as recited in independent claim 1.

8.	In response to applicant’s arguments, please consider the following comments.
(a) Merriam-Webster defines portion as follows: an often limited part of a whole.
As already discussed above in detail in regards to claim 1, Tashiro discloses a latch portion (see fig 3A above) configured to detachably attach the application needle female engaging insertion material 25/26 to a fixing cap (integral type cap of 25 or cap 27) or fitted to a syringe or vacuum (abs; [0068]; fig 3 & 3A below; clm 4).
That is, as clearly seen in annotated fig. 3A above, application needle member comprises a plurality of limited parts making up the application needle member as a whole, the plurality of limited parts comprising a latch portion (see fig 3A above) configured to detachably attach the application needle female engaging insertion material 25/26 to a fixing cap (integral type cap of 25 or cap 27) or fitted to a syringe or vacuum.
(b) In view of the foregoing, Examiner respectfully contends the limitations of claim 1 are indeed satisfied. Claims 2-3 & 11 are rejected at least based on their dependency from claim 1, as well as for their own rejections on the merits, respectively. 

	

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717